                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NICHOLAS BURKE                                   :      CIVIL ACTION
                                                 :
              v.                                 :
                                                 :
ANDREW SAUL, Commissioner of                     :
Social Security                                  :      NO. 19-3206

                           MEMORANDUM AND ORDER

ELIZABETH T. HEY, U.S.M.J.                                            March 4, 2020

       Nicholas Matthew Burke (“Plaintiff”) seeks review of the Commissioner’s

decision denying his claim for supplemental security income (“SSI”), arguing that the

Administrative Law Judge (“ALJ”) who adjudicated his case was not properly appointed

pursuant to the Appointments Clause of the United States Constitution. Doc. 16 at 3-5

(citing Lucia v. SEC, __ U.S. __, 138 S. Ct. 2044 (2018)). In addition, Plaintiff alleges

that the ALJ erred by failing to find Plaintiff’s stuttering and obsessive compulsive

disorder (“OCD”) to be severe impairments, and failing to consider the limitations

imposed by these impairments in determining Plaintiff’s residual functional capacity

(“RFC”). Id. at 9-23. Defendant responded with an uncontested motion for remand,

requesting remand to allow further evaluation of Plaintiff’s claim by a different ALJ.

Doc. 19. 1




       1
        The parties have consented to magistrate judge jurisdiction pursuant to 28 U.S.C.
§ 636(c). See Standing Order, In RE: Direct Assignment of Social Security Appeal
Cases to Magistrate Judges (Pilot Program) (E.D. Pa. Sept. 4, 2018); Doc. 10.
       After reviewing the Plaintiff’s brief, Defendant’s motion, the administrative

record, and after consideration of a recent decision from the Third Circuit Court of

Appeals, I will grant Defendant’s unopposed motion for remand. The claim challenging

the ALJ’s authority finds its genesis in the Supreme Court’s holding in Lucia v.

Securities and Exchange Commission, in which the Supreme Court held that Securities

and Exchange Commission (“SEC”) ALJ’s are “Officers of the United States” subject to

the Appointments Clause, rather than mere SEC employees. __ U.S. __, 138 S. Ct. 2044,

2049 (June 21, 2018). Under the Appointments Clause, only the President, “Courts of

Law,” or “Heads of Departments” can appoint “Officers of the United States.” U.S.

CONST. art. II, § 2, cl. 2. Because none of those actors appointed the SEC ALJ in Lucia,

the Court found that the appointment violated the Constitution and that the remedy was to

have a different and properly appointed ALJ hold a new hearing. Lucia, 138 S. Ct. at

2055, see also Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020) (claimant does

not forfeit Lucia challenge by not raising it at administrative level). 2 In the case currently

before the court, Defendant has not contested Plaintiff’s argument that the ALJ who

adjudicated his case was not properly appointed. 3 Thus, based on Social Security Ruling


       2
        On July 16, 2018, the Acting Commissioner of Social Security ratified the
appointments of Social Security ALJs and Appeals Council administrative appeals judges
and approved their appointments as her own in order to address any Appointments Clause
questions involving social security claims. See SSR 19-1p, “Titles II and XVI: Effect of
the Decision in Lucia v. Securities and Exchange Commission (SEC) on Cases Pending
at the Appeals Council, 2019 WL 1324866 (March 15, 2019).

       3
      Prior to Cirko, Defendant took the position that claimants had forfeited the
Appointments Clause challenge if it had not been presented to the Appeals Council
19-1p and the Third Circuit’s decision in Cirko, the case must be remanded for

consideration by a different ALJ.

       Plaintiff also substantively challenged the ALJ’s decision, arguing that the ALJ

failed to address his stuttering and OCD and failed to incorporate any limitations related

to these impairments in the RFC assessment. Medical and educational records document

Plaintiff’s communication deficits due to his stuttering, tr. at 456, 911, 1325, 1513, and

functional deficiencies attributable to OCD. Id. at 911, 1330. The ALJ did not find

either of these conditions to be severe and did not discuss or explain why they were not

severe. Id. at 14. She also did not address them at all in her step-three discussion, id. at

15-16, and she did not mention them in her RFC discussion other than a single reference

to stammering. Id. at 16-21. Because the ALJ never addressed these impairments, it is

unclear what, if any, consideration she gave the impairments and their effects; whether

she rejected them and on what basis; or whether she overlooked them in her consideration

of the record.

       For the reasons outlined above, I will grant the Defendant’s unopposed motion and

remand the case for a new administrative hearing before a constitutionally appointed ALJ

other than the one who presided over the claimant’s first hearing.

       Appropriate Orders follow.




during the administrative proceedings. However, on January 23, 2020, the Third Circuit
rejected Defendant’s forfeiture argument, and instructed that the case be remanded to the
Commissioner for consideration by a different, properly appointed ALJ. Cirko, 948 F.3d
148.
